Order entered September 4, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00321-CV

                              MITTIE FLEMING DBA, Appellant

                                                 V.

     SUBWAY RESTAURANT, 1309 MAIN ST, LLC AND BASCOM GROUP, LLC,
                              Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-00683

                                             ORDER
       This is an appeal from the trial court’s order of dismissal for want of prosecution. By

letter dated August 8, 2014, Renee Drake, Official Court Reporter of the 44th Judicial District

Court, informed us that “no record was made and no hearing was actually had” in this case. In a

motion filed August 28, 2014, appellant complains of the lack of a reporter’s record and requests

we “sanction” the trial court “for failing to file the court reporters records, and re-order the court

reporters record and [trial court’s] notes to be submitted immediately.” Because “no hearing was

actually had,” we DENY appellant’s motion. Appellant’s brief remains due September 22, 2014.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE